Exhibit 10.7

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
July 19, 2006, among WYETH, a Delaware corporation (the “Company”), various
lenders from time to time party to the Credit Agreement referred to below (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H :

WHEREAS, the Company, the Lenders, J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Citicorp USA
Inc., as Syndication Agent, Commerzbank AG, New York and Grand Cayman Branches,
UBS Loan Finance LLC and The Bank of Nova Scotia, as Co-Documentation Agents,
and the Administrative Agent are parties to a Credit Agreement, dated as of
August 3, 2005 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “Credit Agreement”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments to Credit Agreement.

1. The definition of “Applicable Margin” appearing in subsection 1.1 of the
Credit Agreement is hereby amended by (i) deleting the text “0.100%” appearing
in the proviso within such definition and inserting the text “0.050%” in lieu
thereof, (ii) deleting the table appearing in said definition and inserting the
following table in lieu thereof:

 

“Rating
Period

   Eurodollar
Rate
Margin  

Category A Period

   0.125 %

Category B Period

   0.140 %

Category C Period

   0.180 %

Category D Period

   0.270 %

Category E Period

   0.350 %

Category F Period

   0.425 %”



--------------------------------------------------------------------------------

and (iii) adding the following new sentence at the end of said definition:

“It is understood and agreed that the Applicable Margin (as defined in this
Agreement prior to the First Amendment Effective Date) shall apply for periods
prior to the First Amendment Effective Date and the Applicable Margin (as
defined in this Agreement on the First Amendment Effective Date) shall apply for
periods on and after the First Amendment Effective Date.”.

2. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of “Facility Fee Percentage” appearing in said subsection in its
entirety and inserting the following new definitions in appropriate alphabetical
order:

“Facility Fee Percentage”: a percentage equal to at any time (i) during a
Category A Period, 0.050%, (ii) during a Category B Period, 0.060%, (iii) during
a Category C Period, 0.070%, (iv) during a Category D Period, 0.080%, (v) during
a Category E Period, 0.100% and (vi) during a Category F Period, 0.125%. It is
understood and agreed that the Facility Fee Percentage (as defined in this
Agreement prior to the First Amendment Effective Date) shall apply for periods
prior to the First Amendment Effective Date and the Facility Fee Percentage (as
defined in this Agreement on the First Amendment Effective Date) shall apply for
periods on and after the First Amendment Effective Date.

“First Amendment Effective Date”: as defined in the First Amendment to Credit
Agreement, dated as of July 19, 2006.

 

II. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this First Amendment, the
Company hereby represents and warrants that (i) no Default or Event of Default
exists as of the First Amendment Effective Date (as defined below), both before
and after giving effect to this First Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on the First Amendment Effective Date, both
before and after giving effect to this First Amendment, with the same effect as
though such representations and warranties had been made on and as of the First
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).

2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Company and the Administrative Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

-2-



--------------------------------------------------------------------------------

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when the Company and each of the Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May Yip
(facsimile number 212-354-8113). The Administrative Agent will provide notice of
the First Amendment Effective Date to the Lenders promptly upon the occurrence
thereof.

6. From and after the First Amendment Effective Date, all references in the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

*        *        *

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

WYETH By:  

/s/ Kenneth J. Martin

 

Title:

  Chief Financial Officer and Vice Chairman

JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent

By:   /s/ Thomas T. Hou  

Title:

  Vice President

CITICORP USA, INC.,
Individually and as Syndication Agent

By:   /s/ William E. Clark  

Title:

  Vice President and Managing Director

THE BANK OF NOVA SCOTIA,
Individually and as Co-Documentation Agent

By:   /s/ Dana Maloney  

Title:

  Managing Director

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
Individually and as Co-Documentation Agent

By:   /s/ Robert S. Taylor, Jr.  

Title:

  Senior Vice President By:   /s/ Barbara Peters  

Title:

  Assistant Treasurer



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, Individually and as Co-Documentation Agent

By:   /s/ Richard L. Tavrow  

Title:

 

Director,

Banking Products Services, U.S.

By:  

/s/ Irja R. Otsa

 

Title:

 

Associate Director

Banking Products Services, U.S.

BANK OF AMERICA, N.A.,

By:   /s/ Zubin R. Shroff  

Title:

  Vice President

BARCLAYS BANK PLC,

By:   /s/ Nicholas Bell  

Title:

  Director

WILLIAM STREET COMMITMENT CORPORATION,

By:   /s/ Mark Walton  

Title:

  Assistant Vice President

MORGAN STANLEY BANK,

By:   /s/ Daniel Twenge  

Title:

  Authorized Signatory

BANCA NAZIONALE DEL LAVORO, S.P.A.,

By:   /s/ Donna La Spina  

Title:

  Relationship Manager By:   /s/ Francesco Di Mario  

Title:

  Senior Manager



--------------------------------------------------------------------------------

ABN AMRO BANK N.V.

By:   /s/ Alex Blodi  

Title:

  Managing Director By:   /s/ Nick Zorin  

Title:

  Associate

THE BANK OF NEW YORK

By:   /s/ John M. Lokay, Jr.  

Title:

  Vice President

SANPAOLO IMI S.P.A.

By:   /s/ Renato Carducci  

Title:

 

General Manager

By:  

/s/ Luca Sacchi

 

Title:

  Vice President

U.S. BANK N.A.

By:   /s/ Michael P. Dickman  

Title:

  Vice President

WACHOVIA BANK, N.A.

By:   /s/ Jeanette A. Griffin  

Title:

  Director

THE NORTHERN TRUST COMPANY

By:   /s/ John Konstantos  

Title:

  Vice President

BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH

By:   /s/ Hector J. Gonzalez  

Title:

  Vice President